Exhibit Form of Warrant Issued to Ancora Securities, Inc. SINO CLEAN ENERGY INC. WARRANT “NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS EXERCISABLE HAS BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID ACT OR PURSUANT TO AN EXEMPTION FROM REGISTRATION OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.” Warrant No. W-2008-[ ] Dated: September [ ], Sino Clean Energy Inc., a Nevada corporation (the “Company”), hereby certifies that, for value received, [NAME OF HOLDER] or its registered assigns (including permitted transferees, the “Holder”), is entitled to purchase from the Company up to a total of [AMOUNT]shares (as adjusted from time to time as provided in Section10, the “Warrant
